Title: To George Washington from Henry Lee, 17 January 1789
From: Lee, Henry
To: Washington, George



My dear General
Alexa. Jany 17th 89

Inclosed you have the patents for the land sold to you. I have Doer Skinners deed with me which is recorded in the general court, therefore when you please my conveyance can be made—It is my custom to convey only with special warrantee viz. against me & all claiming under me—this I hope will be satisfactory to you—the title I have not the smallest doubt of, should you think differently I will give you other lands for those sold.
Being lately from Richmond I will detail the political information collected, for your amusement.
Mr Thek Bland will be elected into Congress from his district.
From the Norfolk district Mr Matthews is considered certain; from the Richmond district Mr B. Harrison probable, tho’ great expectations are entertained in favor of Mr S. Griffin.
From the Westmoreland district, Mr Page I beleive to be sure, Mr Corbin Mr Roan & Mr M. Smith contend. Mr Madison is gaining ground fast but still he is involved in much doubt & difficulty. Powerful & active supporters appear in every county for him—his presence has done good & will do more.
Here, Mr Lee or Mr Pope—my information induces me to consider the event doubtful.
among the electors will be many antifederal characters, but not one of them will act on the principles you suggested in their

choice of the president—I beleive in the election of the V. President their hostility to the govt will sway them—Mr ⟨ ⟩ Lees ill health forced him to decline in his district & two of the countys have in consequence thereof voted for Mr F. of Chatham who I beleive is the elector.
Mrs Lees better health will permit me in a few days I trust, to ride to Mt Vernon. With the highest respect I am always yours truely

H:Lee

